                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEF S. BOZEK,                               :
      Plaintiff,                              :
                                              :       20-cv-2875-JMY
        v.                                    :
                                              :
PNC BANK, et al.,                             :
     Defendant.                               :

                                       MEMORANDUM
YOUNGE, J.                                                                  November 10, 2020

I.      BACKGROUND:

        A.      Procedure:

        Plaintiff filed a Petition for Confirmation and Enforcement of Arbitration Award in

Bucks County, Pennsylvania Court of Common Pleas. (Josef S. Bozek v. PNC Bank, et al., No.

2020-02093 (C.P. Bucks County, April 20, 2020). Defendants then removed this action to the

Eastern District Court of Pennsylvania on June 16, 2020. (Notice of Removal, ECF No. 1.)

Defendants aver that jurisdiction and venue is proper in the Eastern District based on diversity of

citizenship and the fact that the amount in controversy exceeds $75,000.00. (Id. ¶¶ 11-14.) The

Arbitration Award at issue was also allegedly entered in Buck County, Pennsylvania, so

jurisdiction is appropriate under 9 U.S.C. § 10(a).

        Presently before this Court is Defendants’ Motion to Dismiss the Petition to Confirm

Arbitration Award filed pursuant to Fed. R. Civ. P. 12(b)(6), and to Vacate Arbitration Award.

(ECF No. 3.) These matters are appropriate for resolution without oral argument. Fed. R. Civ.

P. 78, L.R. 7.1(f).
       B.      Facts:

       The parties to this matter have been involved in lengthy litigation dating back to a

mortgage foreclosure action that was filed in November of 2010 in relationship to a property

located at 616 The Lane, Hinsdale, IL 60521. Bank America v. Bozek, No. 2010-CH-47361,

(Cook County, Illinois, Nov. 2, 2010). After years of litigation in relationship to 616 The Lane,

a favorable mortgage foreclosure judgment was obtained on June 7, 2019. (Id.) Thereafter, an

Order Confirming Sale was entered on February 18, 2020, and an eviction is pending. (Id.)

       On or about July 1, 2019, while the mortgage foreclosure action was pending, Plaintiff

sent a letter to Defendants captioned “Show of Cause Proof of Claim Demand” (hereinafter

Demand Letter). (Demand Letter, Petition for Confirmation and Enforcement of Arbitration

Award, Ex. B, Notice of Removal, Ex.1-5, ECF No. 1-5.) This Demand Letter consists of over

twelve pages of unintelligible legal jargon. (Id.) A purported arbitration clause appears on pages

ten and eleven of the Demand Letter. (Id. ¶ 46 – 47.) Plaintiff cites to this Demand Letter that

contains the purported arbitration clause as the contract that apparently forms the basis for

Plaintiff’s Petition for Confirmation and Enforcement of Arbitration Award. (Petition for

Confirmation and Enforcement of Arbitration Award, Ex. B, Notice of Removal, Ex.1-5, ECF

No. 1-5.) Plaintiff also claims that he forwarded various correspondences to Defendants to

inform them they were in default under the terms of the Demand Letter. (Bozek Aff. ¶¶ 3-4,

Petition for Confirmation and Enforcement of Arbitration Award, Ex. B.) Plaintiff further avers

that he sent a Request for Arbitration to Defendants on August 13, 2019, followed by a Notice of

Hearing sent on August 14, 2019. (Bozek Aff. ¶¶ 5-6, Ex. B.)

       Plaintiff claims that an arbitration occurred in Bucks County, Pennsylvania on August 27,

2019 before an entity named Dalwickman Arbitration Services with a panel of arbitrators named




                                                 2
Anthony O’Quinn, Debra Ann Lohri, and Elliot David Manning. (Final Arbitration Award pp. 1

& 28-29, Petition for Confirmation and Enforcement of Arbitration Award, Ex. A., ECF No. 1-5

pp. 15 & 41-42.) Plaintiff claims to have obtained an Arbitration Award in the amount of

$3,430,800.00. (Id. ¶ 46, ECF No. 1-5 pp. 32-34.) In addition, the Arbitration Award

purportedly imposed a penalty of treble damages in the amount of $10,292,400.00, and

Defendants were ordered to convey to Plaintiff all property taken from Plaintiff over the last ten

years and to release any and all claims against any properties, and return any and all properties

held in any manner. (Id.)

        Plaintiff then filed a Petition for Confirmation and Enforcement of Arbitration Award in

Bucks County, Pennsylvania Court of Common Pleas. (Josef S. Bozek v. PNC Bank, et al., No.

2020-0293 (C.P. Bucks County, April 20, 2020). In said Petition, the Plaintiff avers that a copy

of the Arbitration Award was forwarded to the Defendants on or about September 4, 2019.

(Borzik Aff. ¶ 7-9, Ex. A.) He further avers that Defendants have failed to comply with the

terms of the Arbitration Award. (Petition for Confirmation and Enforcement of Arbitration

Award.)

II.     LEGAL STANDARD:

        The motion to dismiss standard under Federal Rule of Civil Procedure 12(b)(6) is set

forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009). After Iqbal, it is clear that “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice” to

defeat a Rule 12(b)(6) motion to dismiss. Id. at 678; see also Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). “To survive dismissal, ‘a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Tatis v. Allied Interstate,

LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Iqbal, 556 U.S. at 678). Facial plausibility is




                                                    3
“more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Iqbal, 556

U.S. at 678). Instead, “[a] claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678).

       Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion:

(1) “[the district court] must tak[e] note of the elements [the] plaintiff must plead to state a

claim;” (2) “it should identify allegations that, ‘because they are no more than conclusions, are

not entitled to the assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.

2016) (quoting Iqbal, 556 U.S. at 675, 679).

       When a motion to dismiss is granted, the court must decide whether to grant leave to

amend. The Third Circuit has a liberal policy favoring amendments and, thus, leave to amend

should be freely granted. See, e.g., Oran v. Stafford, 226 F.3d 275, 291 (3d Cir. 2000); Dole v.

Arco Chem. Co., 921 F.2d 484, 486 (3d Cir. 1990). However, a court need not grant leave to

amend when it would be an exercise in futility. City of Cambridge Ret. Sys. v. Altisource Asset

Mgmt. Corp., 908 F.3d 872, 879 (3d Cir. 2018) (“Leave to amend is properly denied if

amendment would be futile, i.e., if the proposed complaint could not ‘withstand a renewed

motion to dismiss.’”) (quoting Jablonski v. Pan. Am. World Airways, Inc., 863 F.2d 289, 292 (3d

Cir. 1988)); see also In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.

1997) (recognizing that denial of leave to amend is not an abuse of discretion where the

pleadings before the court demonstrate that further amendment would be futile).




                                                   4
III.   DISCUSSION:

       The arguments made by Defendants are extremely persuasive; therefore, Plaintiff’s

Petition for Confirmation and Enforcement of Arbitration Award will be dismissed, and the

Defendants’ Motion to Vacate the Arbitration Award will be granted. In their Motion to Dismiss

and Vacate, Defendants argue that they did not agree to arbitrate claims with Plaintiff. (Mot. to

Dismiss pp. 1-2.) They argue that Plaintiff is attempting to enforce a fraudulent arbitration

award. They specifically plead, “the Arbitration Award is invalid on its face and must be set

aside” because inter alia “Plaintiff relies upon a sham document to create the appearance of an

arbitration agreement, when no such agreement exists.” (Mot. to Dismiss p. 1.)

       Plaintiff’s theory for the creation of a valid and binding arbitration agreement is hard to

ascertain. However, Plaintiff seems to believe that Defendants’ failure to respond to the Demand

Letter and related correspondences created a contract through tacit acquiescence. (Opp. to Mot.

Dismiss, ECF No. 5.) Specifically, Plaintiff argues that the purported arbitration award should

be confirmed because Defendants failed to appear at the arbitration hearing or otherwise object

despite the fact that they were on notice of the time and place. (Id. ¶ 4.) Plaintiff argues, “There

is no indication that an adjournment of the arbitration hearing was requested or that objections to

the hearing were made. Defendants, having been notified of the time and place of the hearing,

waived its right to be present and to be heard.” (Id.)

       Plaintiff further cites 9 U.S.C. § 12 and argues that Defendants waived the right to object

to the Arbitration Award because more than ninety (90) days lapsed between service of the

Arbitration Award and the point in time when Defendants filed their opposition. (Opp. to Mot.

Dismiss pp. 1-2.) Plaintiff argues that Defendants received notice of the Arbitration Award on or




                                                 5
about September 6, 2019 and were, therefore, required to move to vacate the award by December

6, 2019. (Opp. to Mot. Dismiss pp. 1-2.)

       A.      Plaintiff’s Petition Fails to Set Forth All Elements Required by the Federal
               Arbitration Act:

       Plaintiff failed to produce an agreement showing that the parties to this matter agreed to

resolve disputes by arbitration. Therefore, Plaintiff’s Petition for Confirmation and Enforcement

of Arbitration Award fails to meet the basic requirement of 9 U.S.C. § 13(a). At the outset, a

petition to confirm an arbitration award must comply with 9 U.S.C. § 13(a) which requires the

following:

       The party moving for an order confirming, modifying, or correcting an award shall,
       at the time such order is filed with the clerk for the entry of judgment thereon, also
       file the following papers with the clerk:
       (a) The agreement; the selection or appointment, if any, of an additional arbitrator
       or umpire; and each written extension of the time, if any, within which to make the
       award.
       (b) The award.
       (c) Each notice, affidavit, or other paper used upon an application to confirm,
       modify, or correct the award, and a copy of each order of the court upon such an
       application.

9 U.S.C. § 13(a).

       In this case, Plaintiff failed to comply with Section 13(a) because Plaintiff has failed to

attach any underlying arbitration agreement. Kapapea v. PennyMac Loan Servs. LLC, No. 19-

mc-00028, 2020 U.S. Dist. LEXIS 4717 *2-3 (N.M. Jan. 10, 2020). Under the Federal

Arbitration Act, a court may confirm an arbitration award “[i]f the parties in their agreement

have agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration . . . .” 9 U.S.C. § 9. Thus, in order to obtain confirmation, Section 13 requires that

the moving party file the agreement to arbitrate claims. “This allows the Court to determine

whether a valid arbitration agreement and award exist upon which it can base its judgment.”




                                                  6
Meekins v. Lakeview Loan Servicing, LLC, No. 19-cv-0501, 2019 U.S. Dist. LEXIS 222801 *5

(E.D. Va. Dec. 30, 2019); United Cmty. Bank v. Arruarana, No. 10-cv-0248, 2011 U.S. Dist.

LEXIS 75856 *5 (W.D. N.C. July 13, 2011) (“[w]ithout the filings required by § 13, the Court is

unable to conclude from the record that a valid arbitration agreement and award exist

and therefore is unable to determine whether the [p]etitioner is entitled to judgment as a matter of

law.”).

          Plaintiff’s tacit acquiescence argument based on Defendants’ failure to respond to the

Demand Letter and various correspondences is completely unpersuasive. Kalmowitz v. Fed.

Home Mortg. Corp., No. 19-MC-00010, 2019 U.S. Dist. LEXIS 203158 *8-9 (E.D. Tx. Oct. 22,

2019) (rejecting a tacit acquiescence argument and stating “[t]he whole of the 22-page document,

drafted with repetitive, nonsense legalese, contains no factual or legal conclusions from which

this [c]ourt could deduce the existence of a valid contract, let alone a valid agreement to

arbitrate”). This Court has previously reviewed motions to compel arbitration and is familiar

with the standards set forth by the Federal Arbitration Act when reviewing those motions. When

faced with a motion to compel arbitration, the court must ascertain whether “(1) a valid

agreement to arbitrate exists, and (2) [whether] the particular dispute falls within the scope of

that agreement.” Aetrex Worldwide, Inc. v. Sourcing for You Ltd., 555 F. App’x 153, 154 (3d

Cir. 2014) (quoting Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir.

2009)). Pursuant to the Federal Arbitration Act, “[a] written provision” in a commercial contract

evidencing an intention to settle disputes by arbitration “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2.




                                                  7
       Arbitration is a matter of contract, and a party cannot be forced to arbitrate “unless that

party has entered an agreement to do so.” Pritzker v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 7 F.3d 1110, 1114 (3d Cir. 1993); see also Century Indem. Co. v. Certain Underwriters at

Lloyd’s, 584 F.3d 513, 524 (3d Cir. 2009). Thus, before compelling arbitration, a court must

determine (1) “that a valid agreement to arbitrate exists between the parties.” Id. “Because

arbitration is a matter of contact,” “[t]o determine whether the parties agreed to arbitrate, we turn

to ordinary state-law principles that govern the formation of contracts.” Kirleis v. Dickie,

McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009).

       Under Pennsylvania law, before deciding that a valid arbitration agreement exists, a court

must examine: “(1) whether both parties manifested an intention to be bound by the agreement;

(2) whether the terms of the agreement are sufficiently definite to be enforced; and (3) whether

there was consideration.” Blair v. Scott Specialty Gases, 283 F.3d 595, 603 (3d Cir. 2002). It is

well-settled under Pennsylvania law that in order to form a contract, there must be an offer,

acceptance, consideration or mutual meeting of the minds. Jenkins v. County of Schuylkill, 658

A.2d 380, 384 (Pa. Super. 1995), citing Schreiber v. Olan Mills, 627 A.2d 806, 808 (Pa. Super.

1993). A “meeting of the minds” occurs when both parties mutually assent to the same thing, as

evidenced by the offer and its acceptance. Refuse Management Systems, Inc. v. Consolidated

Recycling and Transfer Systems, Inc., 671 A.2d 1140, 1146 (Pa. Super. 1996); see also

Degenhardt v. The Dillion Company, 543 Pa. 146 (1996). Stated otherwise, under ordinary

contract law, contracts are enforceable when parties reach a mutual agreement, exchange

consideration, and have set forth the terms of their bargain with sufficient definiteness to be

specifically enforced. USA Machinery Corp. v. CSC, Ltd., 184 F.3d 257, 263 (3d Cir. 1999);




                                                  8
Biddle v. Johnsonbaugh, 664 A.2d 159, 161 (Pa. Super. 1995); Dahar v. Grzandziel, 599 A.2d

217, 220 (Pa. Super. 1991).

       Plaintiff’s attempt to form what amounts to a unilateral contract to arbitrate claims fails to

meet any of the basic requirement for contract formation. First and foremost, Plaintiff is

completely unable to establish mutual assent to be bound by the Demand Letter and related

correspondences. He fails to aver that any agreement was actually negotiated with Defendants or

that Defendants accepted the terms of the agreement. He fails to identify any individual agent or

agents of Defendants who bound them to the purported agreement. Plaintiff does not even

attempt to aver that the Demand Letter was signed or discussed. Plaintiff fails to establish that

any consideration was offered in exchange for the purported agreement to arbitrate claims.

Therefore, Plaintiff’s Petition for Confirmation and Enforcement of Arbitration Award fails.

       Plaintiff’s argument based on the three-month limitation period set forth in 9 U.S.C. § 12

is unpersuasive because no agreement to resolve disputes through arbitration exists. Amendment

of the Petition for Confirmation and Enforcement of Arbitration Award would not save

Plaintiff’s case; therefore, Plaintiff will not be permitted to amend his Petition and it will be

dismissed.

       B.      The Arbitration Award is Vacated:

       Since Plaintiff is unable to establish that the parties entered into a valid and enforceable

agreement to arbitrate claims, the Arbitration Award will be vacated. Pursuant to the Federal

Arbitration Act, this Court may vacate an arbitration award as follows:

       In any of the following cases the United States court in and for the district wherein
       the award was made may make an order vacating the award upon the application of
       any party to the arbitration—(1) where the award was procured by corruption, fraud,
       or undue means; (2) where there was evident partiality or corruption in the
       arbitrators, or either of them; (3) where the arbitrators were guilty of misconduct in
       refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear



                                                  9
       evidence pertinent and material to the controversy; or of any other misbehavior by
       which the rights of any party have been prejudiced; or (4) where the arbitrator
       exceeds their powers, or so imperfectly executed them that a mutual, final, and
       definite award upon the subject submitted was not made.

9 U.S.C. § 10(a).

       In the present case, the purported Arbitration Award fails to pass muster under 9 U.S.C. §

10(a). This Court has already concluded that the record now before this Court fails to

demonstrate the existence of any “contract” or agreement to arbitrate between the parties which

would support the purported Arbitration Award. Without such an underlying agreement or

application of such a contract, the Court is under no obligation to provide any deference to the

purported arbitrator. See, 9 U.S.C. §§ 2, 10. Absent an agreement between the parties to be

bound by arbitration, the arbiter necessarily “exceeds [his] powers” because he lacks any power

to bind the parties by arbitration. Pursuant to 9 U.S.C. § 10(a)(4), this provides a more than

sufficient basis to vacate the purported Arbitration Award.

IV.    CONCLUSION:

       For these reasons, Plaintiff’s Petition for Confirmation and Enforcement of Arbitration

Award will be dismissed with prejudice and without leave to amend. Furthermore, the

Defendants’ Motion to Vacate the Arbitration Award will be granted. An appropriate Order will

be entered.



                                              By the Court:

                                                 /s/ John Milton Younge
                                              ___________________________
                                              Judge John Milton Younge




                                                10
